Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
Receipt of Applicant’s remarks and amended claims filed on September 6, 2022 is acknowledged. Claims 1-4, 6-13, 15-23 are pending in this application. Claims 5 and 14 are cancelled. Claims 1, 7, 9, 12, 13, 15, 18, and 20 have been amended. Claims 21-23 are new. All pending claims are under examination in this application. 

Withdrawn Objections/Rejections
Claim Rejections - 35 USC § 103
The rejection of claims 1-5 and 14 under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 2010/0159046) has been withdrawn in view of Applicants amendments to claim 1 to recite a Markush grouping of the molded body.
Double Patenting
The rejection of claims 1-20 on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,709,820 has been withdrawn in view of Applicant’s arguments regarding the restriction requirement in the parent application, thus prohibiting this non-statutory double patenting rejection.  

Maintained and New Objections/Rejections
Claim Objections
Claims 6-13 and 15-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art is that of Harris et al. (US 2010/0159046).  Harris, however, does not disclose the claimed species of molded bodies. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 2010/0159046). 
Harris discloses a method of minimizing tissue adhesion to an injured site. The method comprising applying a bio cellulose material to an injured site, whereby the adhesion of the tissues at the injured site is minimized, wherein the bio cellulose material is at least partially dehydrated (abstract).  The dehydrated bio cellulose can be impregnated or coated with various biological agents, such as drugs, peptides, antimicrobials, proteins, including fibrin, and a variety of growth factors. This impregnation or coating is considered a “treated bacterial cellulose”. 
The bio cellulose samples can be in the form of cellulose sheets, such as medical grade sheets. The bio cellulose material can be part of an implant for repairing or augmenting tissue, such as connective tissues, such as including bone, cartilage, ligaments, tendons, skin, vessels, such as blood vessels, spines, or organs, or combinations thereof. The material can also be used in cardiovascular repairs, such as heart valve repairs (to prevent, for example, pericardial adhesions), fallopian tubes, ovaries, and/or uterus repairs (paragraph 0036). 
It is the position of the Examiner that the sheet functions as an occluder, as well as a component for a heart valve prosthesis used in the heart valve repair. 
Regarding claims 2 and 4, by adjusting the drying times, the microbial cellulose material can have different microstructures, resulting in different swelling behavior during rehydration. For example, some dehydrated materials exhibit complete rehydration within minutes, while some others take over an hour, such as over a day or even a week to be completely rehydrated. Alternatively, the dehydrated materials can reabsorb fluid gradually, minimizing swelling after an extended period of soaking time. As a result, not to be bound by any particular theory, the rate of swelling and increase in the thickness of the microbial cellulose material (e.g., sheet) can indicate how open the structure is after dehydration (paragraph 0021). Based on this teaching, the skilled artisan would be able to optimize the drying time of the cellulose to obtain a swelling capacity of 103% to 154% as recited in the instant claim and able to determine hydration levels in order to adjust thickness of the sheet. 
Regarding claim 3, Harris discloses acetobacter xylinum, which is now known as gluconacetobacter xylinus is disclosed in Example 1. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to have prepared as bio cellulose material as recited in the instant claims with a swelling capacity that is greater than the untreated bacterial cellulose of the same type by optimizing the drying time of the cellulose to obtain a swelling capacity of 103% to 154% as recited in the instant claim and able to determine hydration levels in order to adjust thickness of the sheet.
Response to Arguments
Applicant's arguments been fully considered but they are not persuasive. Applicant has amended claim 1 to recite specific molded body species, however, as noted in the rejection above, Harris does disclose this sheet can be used as an occlude and to repair heart valve, i.e. a heart valve prosthesis. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bayon et al. (AU 2009312479) which discloses bacterial cellulose sheets and their use in medical devices. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELISSA S MERCIER/             Primary Examiner, Art Unit 1615